DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 5, 7-15, and 17-18 are withdrawn. Claim 6 is cancelled. Claim 19 is amended. Claims 1-4, 16 and 19 are presently examined.

Applicant’s arguments regarding the rejection USC 112(a) have been fully considered and are persuasive. The rejection of 4/25/2022 is overcome.

Applicant’s arguments regarding the rejection USC 112(b) have been fully considered and are persuasive. The rejection of 4/25/2022 is overcome.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 16, and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim requires the second heating element to heat the aerosol generating substrate of the second consumable received by the second receptacle at or near the time of depletion of the aerosol generating substrate in the first receptacle. However, while applicant’s specification states that consumables are configured to be depleted in about 3 minutes to about 8 minutes (page 2, lines 30-31, page 3, lines 1-6), applicant’s specification does not set forth a time at which the first substrate is “nearly depleted.” There is no indication that the times at which depletion occurs are applicable to the times at which the substrate is nearly depleted. One of ordinary skill in the art would have been unable to determine the what degree of depletion is “nearly depleted,” rendering the claim indefinite. See MPEP § 2173.05(b). Claims 2-4, 16 and 19 are indefinite by dependence.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUSSELL E SPARKS/               Examiner, Art Unit 1747